JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00467-CV

   HOUSTON PROGRESSIVE RADIOLOGY ASSOCIATES, PLLC, RODOLFO L.
             GARCIA, AND BRANDON C. STROH, Appellants

                                              V.

    STEPHEN B. LEE, M.D., P.A., DEAN PAUL CHAUVIN, JR., M.D., P.A., AND
                    MICHAEL NGUYEN, M.D., Appellees

                    Appeal from the 80th District Court of Harris County.
                                 (Tr. Ct. No. 2014-12279).

         This case is an appeal from the interlocutory order signed by the trial court on May
29, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the trial court’s order.
Accordingly, the Court reverses the trial court’s order and remands the case to the trial
court for further proceedings.

         The Court orders that the appellees, Stephen B. Lee, M.D., P.A., Dean Paul
Chauvin, Jr., M.D., P.A., and Michael Nguyen, jointly and severally, pay all appellate
costs.

         The Court orders that this decision be certified below for observance.
Judgment rendered August 27, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Huddle.